Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of September 10th,
2015 and effective as of the Closing Date (as defined in the Purchase
Agreement), by and between PeerLogix Technologies, Inc., a Delaware Corporation,
(together with its successors and assigns, the “Company”) and Joshua Partridge
(“Executive”).

 

R E C I T A L S

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Company’s Chief Operating Officer.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

 

A G R E E M E N T

 

1. Employment and Term. The Company hereby agrees to employ Executive and
Executive hereby accepts employment by the Company on the terms and conditions
herein set forth. Executive’s term of employment by the Company under this
Agreement (the “Term”) shall commence on the date hereof and shall terminate on
the day immediately following the third (3rd) anniversary of the date hereof;
provided, however, that the Term will thereafter be extended for additional
one-year periods unless the Company or the Executive gives six (6) months’
notice of the intention to terminate this Agreement. The definition of “Term”
shall include any extensions pursuant to this Agreement. Notwithstanding the
foregoing, Executive’s employment may be earlier terminated in accordance with
the provisions of Section 5 below.

 

2. Position, Duties and Responsibilities; Location.

 

2.1 Position and Duties. Executive shall be employed as Chief Operating Officer
of the Company and Executive shall report to the Board of Directors of the
Company (the “Board”) and shall have such duties, powers and responsibilities as
are customarily assigned to a like executive of a similarly situated company,
including exercising creative and operational control of the Company, which
duties, powers and responsibilities shall include day to day management of the
Company and events that are managed, promoted and/or controlled by the Company
or its subsidiaries. In addition, Executive shall have such other duties and
responsibilities, consistent with his position as the Board may reasonably
assign him.

 

2.2 Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention during the Term
exclusively to the business and affairs of the Company. It is expressly
understood and agreed that, during the Term, Executive will not be employed by,
render services to, or represent, any other person, firm or company engaged in a
business of a similar nature or in competition with the Company without the
prior written consent of the Company. Notwithstanding the foregoing, Executive
shall be entitled to engage in (a) service on the board of directors of
not-for-profit organizations, (b) other charitable activities and community
affairs, and (c) management of his personal and family investments and affairs,
in each case to the extent such activities do not either individually or in the
aggregate, materially interfere with the performance of his duties and
responsibilities to the Company.

 



1

 

 

2.3 Compliance with Policies.       Executive shall be subject to the Bylaws,
policies, codes of conduct, policies, practices, procedures and rules of the
Company.

 

3. Compensation.

 

3.1 Base Salary. During the Term, the Company hereby agrees to pay to Executive
an annualized base salary initially of One Hundred and Twenty Thousand Dollars
($120,000) (the “Salary”), with annual increases of 10% per year commencing one
year, subject to all applicable federal, state and local income and employment
taxes and other required or elected withholdings and deductions, payable in
equal installments on the Company’s regularly-scheduled paydays as it is earned.
Executive’s Salary will be reviewed from time to time by the Board and may be
increased based upon such factors as the Board may deem relevant.

 

3.2 Bonuses. On an annual basis, the Board may grant Executive cash or equity
bonuses in amounts to be determined by the Board should the Board, in its sole
discretion, deem the same appropriate in light of Executive’s performance or the
Company’s financial performance; provided, however, that the failure of the
Board to award any such bonus shall not give rise to any claim against the
Company.

 

3.3 Long-Term Incentive Compensation. Executive shall be entitled to participate
in such equity incentive plans of the Company to the extent that other senior
executives of the Company participate in such equity incentive plans. The grant
of any equity incentive awards shall be at the discretion of the Board of
Directors of Company.

 

4. Employee Benefits; Etc.

 

4.1 Participation in Benefit Plans. During the Term, Executive shall be entitled
to participate in all such health, 401k, group insurance, welfare, pension,
vacation, sick-leave, long-term disability and other employee benefit plans,
programs and arrangements as are made generally available from time to time to
senior executives of the Company (which shall include all customary health, life
insurance and disability plans), such participation in each case to be on terms
and conditions no less favorable to Executive than to other senior executives of
the Company generally. Executive’s rights and entitlements with respect to any
benefits shall be subject to the provisions of the relevant plans, contracts or
policies providing such benefits. Nothing contained herein shall be deemed to
impose any obligation on the Company to maintain or adopt any such plans,
policies or contracts or to limit the Company’s right to modify or eliminate
such plans, policies or contracts in its sole discretion.

 



2

 

 

4.2 Vacation. During the Term, Executive shall be entitled to three (3) weeks
paid vacation per calendar year in accordance with, and subject to, the
Company’s vacation policy, as it may change from time to time, with the timing
of any such vacation to be agreed upon. Executive shall additionally be
permitted such other vacation time as the Executive may request, without pay, so
long as such additional vacation time doesn’t negatively affect Executive’s
ability to carry out his duties hereunder.

 

4.3 Expenses. The Company shall reimburse Executive for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Executive, which relate to Executive’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

5. Termination.

 

5.1 General. The Board may terminate Executive’s employment for any reason or no
reason, and Executive may terminate his employment for any reason or no reason,
in either case subject to the terms of this Agreement. In the event of the
termination (i) by Executive of his employment hereunder for any reason other
than for Good Reason; or (ii) in the event Executive’s employment is terminated
by the Board for Cause, he shall promptly resign from any board, committee,
and/or any other position he then holds that is affiliated with the Company. For
purposes of this Agreement, the following terms have the following meanings:

 

(a) “Accrued Obligations” shall mean: any unpaid expense or other reimbursements
due pursuant to Section 4.3 hereof or otherwise.

 

(b) “Cause” shall mean any of the following: (i) deliberate failure to devote
substantially all of Executive’s business time and best efforts to his duties,
except as otherwise provided herein; (ii) Executive is indicted for a felony;
(iii) in carrying out his duties hereunder, Executive engages in conduct that
constitutes gross misconduct, or gross neglect and that, in either case, results
in material economic or reputational harm to the Company or its future business
prospects or which otherwise materially impairs Executive’s ability to
effectively carry out his duties hereunder; or (iv) Executive’s material
violation of this Agreement or any material Company policy. For purposes of this
Agreement, Cause shall not be deemed to exist unless, following the initial
existence of one of the conditions specified in clauses (i) or (iv) above and
only to the extent such condition can be remedied, the Executive fails to remedy
the condition within thirty (30) days after receipt of notice thereof.

 

(c) “Disability” shall mean Executive’s inability to substantially fulfill his
duties on behalf of the Company for a continuous period of six (6) months. If
there is any disagreement between the Company and Executive as to Executive’s
Disability or as to the date any such Disability began or ended, the same shall
be determined by a physician mutually acceptable to the Company and Executive
whose determination shall be conclusive evidence of any such Disability and of
the date any such Disability began or ended.

 



3

 

 

(d) “Good Reason” shall mean any of the following:

 

(i) the assignment to the Executive by the Company of duties in connection with,
or a substantial alteration in the nature or status of, Executive's
responsibility on the later of the date of this Agreement or on the last date on
which such responsibilities are increased;

 

(ii) a reduction by the Company in the Executive's base salary as in effect on
the later of the date of this Agreement or the last date on which such base
salary is increased:

 

(iii) any material breach by the Company of any provision of this Agreement;
provided, however, that the Executive shall give written notice to the Company
which shall indicate those specified provisions in this Agreement relied upon
and which shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination;

 

(iv) any failure by the Company to obtain the assumption of this Agreement by
any successors or assigns of the Company; or

 

(v) the Company’s material breach of any term or condition of this Agreement,
except to the extent that such breach was caused by malfeasance or negligence by
the Executive.

 

(e) For purposes of this Agreement, Good Reason shall not be deemed to exist
unless the termination of Executive’s employment for Good Reason occurs within
one hundred twenty (120) days following the Executive’s actual knowledge of the
initial existence of one of the conditions specified in clauses (i) through (v)
above, Executive provides the Company with written notice of the existence of
such condition within thirty (30) days after becoming aware of the initial
existence of the condition, and the Company fails to remedy the condition within
thirty (30) days after its receipt of such notice.

 

(f) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement.

 



5.2 Termination by the Company Without Cause. Subject to Section 5.7, in the
event that Executive’s employment is terminated by the Company without Cause,
Executive shall be entitled to receive on the Termination Date the Accrued
Obligations plus a lump sum payment, payable within thirty (30) days of the
Termination Date, in an amount equal to any and all unpaid salary through the
end of the Term (the third (3rd) anniversary of the execution of this Agreement)
of this Agreement.



4

 

 

5.3 Termination for Good Reason.

 



(a) Subject to Section 5.7, if the Executive's employment shall be terminated by
the Executive for Good Reason, then the Company shall pay to the Executive on
the Termination Date as severance pay, the Accrued Obligations plus a lump sum
payment, payable within thirty (30) days of the Termination Date, in an amount
equal to any and all unpaid salary through the end of the Term (the third (3rd)
anniversary of the execution of this Agreement) of this Agreement.



 

(b) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as a result of employment
by another employer or by retirement benefits, after the date of termination, or
otherwise.

 

(c) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive's existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan of the Company, or other contract,
plan or arrangement, or pursuant to applicable law.

 

5.4 Death. Executive’s employment shall terminate in the event of his death.
Subject to Section 5.7, in the event that Executive’s employment hereunder is
terminated due to his death, the Term shall expire on the Termination Date and
he and/or his estate or beneficiaries (as the case may be) shall be entitled to
the Accrued Obligations plus a lump sum payment, payable within thirty (30) days
following the Termination Date, in an amount equal to six (6) months’ of
Executive's base salary as in effect immediately prior to the Termination Date.

 

5.5 Disability. Either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least five (5) days’
written notice of such termination to the other party). Subject to Section 5.7,
in the event that Executive’s employment hereunder is terminated due to his
Disability, the Term shall expire on the Termination Date and he and/or his
estate or beneficiaries (as the case may be) shall be entitled to the Accrued
Obligations plus a lump sum payment, payable within thirty (30) days following
the Termination Date, in an amount equal to six (6) months’ of Executive's base
salary as in effect immediately prior to the Termination Date.

 

5.6 Termination by the Company For Cause, by Executive not for Good Reason, or
Nonrenewal of Term by Executive. In the event that Executive’s employment
hereunder is terminated by the Company for Cause, by Executive for any reason
other than for Good Reason, or Executive elects not to renew or extend the Term,
the Term shall expire as of the Termination Date and Executive shall be entitled
to the Accrued Obligations to be paid by December 31 of the year in which the
Termination Date occurs.

 

5.7 Release. Executive’s entitlement to the payments described in Sections 5.2,
5.3, 5.4, 5.5 and 5.6 (other than the Accrued Obligations) is expressly
contingent upon Executive (or, in the event of Executive’s death, Executive’s
beneficiaries) first providing the Company with a signed general release of
claims arising out of the Executive’s employment and termination of the
Executive’s employment, but excluding claims and causes of action relating to
(i) the Company’s obligations to make payments after termination of employment
pursuant to the express terms of this Agreement or (i) the Purchase Agreement or
any other agreement entered into in connection with the transactions
contemplated thereby, in favor of the Company substantially in the form attached
hereto as Exhibit A (the “Release”) and not revoking such Release for a period
of seven days after its execution or thereafter. In order to be effective, the
Release must be delivered by Executive to the Company no later than forty-five
(45) days following the Termination Date.

 



5

 

 

6. Other Tax Matters.

 

6.1 The Company shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and other amounts as may
be required by law with respect to compensation payable to Executive pursuant to
this Agreement.

 

6.2 Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Section 409A of
the Code (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitute a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

 

6.3 After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

 



6

 

 

6.4 To the extent that any reimbursements pursuant to Section 4 or otherwise are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements pursuant to Section 4 or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

 

7. Confidentiality. Other than in the ordinary course of his duties for the
Company, unless he obtains the prior written consent of the Company, Executive
shall at all times keep confidential and shall refrain from using, disclosing,
disseminating, publishing, or causing to be used, disclosed, disseminated or
published, for the benefit of himself, or any person or entity other than the
Company or its subsidiaries, any Confidential Information (unless such
Confidential Information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 7
shall prevent Executive, with or without the Company’s consent, from
participating in or disclosing Confidential Information in connection with (i)
any judicial or administrative investigation, inquiry or proceeding pursuant to
which Executive is required by law or by a court, government agency or
legislative body to divulge, disclose or make accessible such information, in
which case Executive shall provide the Company with prompt written notice or
(ii) the Company’s (or any parent company resulting from a reverse merger
transaction) public reporting requirements to the extent that such participation
or disclosure is required under applicable law. “Confidential Information” means
(A) confidential or proprietary information or trade secrets of or relating to
the Company or any of its subsidiaries or affiliates (collectively, the “Company
Group”) including, without limitation, intellectual property in the form of
patents, trademarks and copyrights and applications thereof, ideas, inventions,
works discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, in each case, that are
confidential and/or proprietary and owned, developed or possessed by the Company
Group, whether in tangible or intangible form or (B) confidential or proprietary
information with respect to the Company Group’s operations, processes, products,
inventions, business practices, strategies, business plans, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment.

 

8. Non-Disparagement. During and after the Term, Executive and Company Group
each agree not to make, publish or communicate to any person or entity or in any
public forum (including, without limitation, on the internet, to the media, via
published material, to analysts or in comparable forums) any comments or
statements (written or oral) that criticize, denigrate or disparage, or are
detrimental to, the reputation or stature of any member of the Company Group or
the Executive, respectively, or their businesses, or any of their respective
affiliates, officers, directors, employees or agents; provided, however, that
nothing in this Agreement shall restrict Executive or the Company Group from
making truthful statements (a) when required by law, subpoena, court order or
the like; (b) when requested by a governmental, regulatory, or similar body or
entity; (c) in confidence to a professional advisor for the purpose of securing
professional advice; (d) in the course of performing his duties during the Term;
(e) from rebutting any statement made or written about him or it; or (f) from
making normal competitive statements about the business or products of any
member of the Company Group.



7

 

 

9. Non-Competition. During the Term and for a period of one (1) year following
the Termination Date, Executive shall not, directly or indirectly, (a) solicit,
induce or cause any person or entity with which Executive or any member of the
Company Group had a business relationship with respect to the Business (as
defined in the Purchase Agreement) (a “Restricted Person”) to reduce or
terminate such person’s or entity’s business relationship with any member of the
Company Group or any of their respective affiliates or their successors or
assigns, in each case with respect to the Business (as defined in the Purchase
Agreement) or any portion of the business of the Company, or any of its
Affiliates or their successors or assigns in which the Executive actually
participates or participates in the planning thereof, approach any such person
or entity for any such purpose, authorize or assist in the taking of any of such
actions for any such purpose, or authorize or assist in the taking of any such
actions by any person or entity, (b) engage in any Restricted Activity, (c)
acquire, or own in any manner, any interest in any entity that engages in any
Restricted Activity, or that engages in any business, activity or enterprise
that competes with any aspect of any of Restricted Activity, or (d) have an
interest in (whether as an owner, director, officer, partner, member, manager,
joint venturer, lender, shareholder, vendor, consultant, employee, advisor,
agent, independent contractor or otherwise), or otherwise participate in the
management or operation of, any entity that engages in any Restricted Activity
or in any business, activity or enterprise that competes with any Restricted
Activity; except that this Section 9 will not apply to the ownership of less
than five percent (5%) of the outstanding stock of any entity that has a class
of securities that is publicly traded. “Restricted Activity” means any activity
that is, or would reasonably be deemed to be, competitive with any material
aspect of the Company.

 

10. Non-Solicitation. During the Term and for a period of twelve (12) months
following the Termination Date, Executive shall neither, directly nor
indirectly, hire, solicit, or recruit any Restricted Person, other than
accountants, attorneys and other professionals that have provided services to
Executive, or attempt to persuade any Restricted Person to terminate such
Restricted Person’s employment, consulting, advisory, or other services contract
or arrangement with any member of the Company Group or any of their affiliates.
Notwithstanding the foregoing, Executive shall not be deemed to have breached
this Section by soliciting his executive assistant to leave his employment with
the Company Group.

 

11. Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to Executive, at his last address on file with the Company. Any party
may change such address from time to time by notice to the others.

 



8

 

 

 

12. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, exclusive of
any choice of law rules.

 

13. Arbitration; Legal Fees. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company each agree that any and all disputes, claims,
or causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory, contractual and other claims, other than a dispute
relating to the restrictions in Sections 7, 8, 9 and 10 in which the exclusive
relief sought is an equitable remedy such as an injunction, shall be resolved to
the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in New York, New York, conducted by JAMS,
Inc. (“JAMS”). The arbitration shall be conducted in accordance with the
applicable employment rules of JAMS then in effect and the requirements of New
York law and the Federal Arbitration Act (9 U.S.C., Sections 1-14) regarding the
terms and enforcement of arbitration agreements. The arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law, and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. In the event of any material contest or dispute relating
to this Agreement or the termination of Executive’s employment hereunder, each
of the parties shall bear its own costs and expenses unless the arbitrator
determines otherwise.

 

14. Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.

 

15. Assignment. Except as otherwise specifically provided herein, this
Agreement, and Executive’s rights and obligations hereunder, may not be assigned
by Executive or the Company and any attempt to do so shall be null and void. The
Company may assign its rights, together with its obligations, hereunder to an
affiliate or subject to the Termination provisions of Section 5 hereof, in
connection with any sale, transfer or other disposition of all or substantially
all of its business or assets of the Company; in any event the rights and
obligations of the Company hereunder shall be binding on its successors or
assigns, whether by merger, consolidation or acquisition of all or substantially
all of its business or assets. This Agreement shall inure to the benefit of, and
be binding upon, Executive and his executors, administrators, heirs and legal
representatives.

 



9

 

 

16. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

17. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or e-mail (as a .pdf, .tif or similar un-editable attachment) shall be
effective for all purposes.

 

19. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties regarding the
subject matter of this Agreement.

 

[Remainder of page intentionally left bank. Signature page follows.]

 

 



10

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

 

 

  PEERLOGIX TECHNOLOGIES, INC.               By: /s/ William Gorfein   Name:
William Gorfein   Title: Director





 

  EXECUTIVE:            /s/ Joshua Partridge   Name: Joshua Partridge

 

 

 

 



[Signature Page to Joshua Partridge Employment Agreement]

 

 

 



11

 

 



Exhibit A

 

Release

 

(see attached.)

 

 

 

 

 

 



12

 

 



GENERAL RELEASE OF CLAIMS

 

 

 

1. _______________ (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section 5 of the
Employment Agreement to which this release is attached as Exhibit A (the
“Agreement”), does hereby release and forever discharge PeerLogix Technologies,
Inc. (the “Company”) and its subsidiaries, affiliated companies, successors and
assigns, and their current or former directors, officers, employees,
shareholders or agents in such capacities (collectively with the Company, the
“Released Parties”) from any and all actions, causes of action, suits,
controversies, claims and demands whatsoever, whether known or unknown
(“Claims”), under any applicable laws arising solely under or in connection with
Employee’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment. Employee acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Employee expressly waives any and all claims under ADEA
that he may have as of the date hereof. Employee further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any Claims or rights to receive any
payments or benefits pursuant to Section 5 of the Agreement, (ii) any rights or
Claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any Claims or rights to
indemnification the Employee may have as a former officer or director of the
Company or its subsidiaries or affiliated companies, (iv) any Claims or rights
to benefits under any employee benefit plan maintained by the Company or its
subsidiaries or affiliated companies that is subject to the provisions of the
Employee Retirement Income Security Act of 1974, as amended, (v) any Claims or
rights for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (vi) any Claims or rights as a
holder of equity securities of the Company.

 

2. Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Employee shall not have relinquished his right
to commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA.

 



13

 

 

3. Employee hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Employee also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

 

4. Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.

 

5. Employee acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

 

6. This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to the Company within seven (7) days after such
execution.

 

 

 



          _________, 20__

 

 

 



14

